Citation Nr: 1430393	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disability (claimed as major depressive disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to December 1972 and from July 1974 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In his March 2010 Substantive Appeal, the Veteran requested a hearing before the Board, but failed to appear for such hearing scheduled in November 2010.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA psychiatric (non-posttraumatic stress disorder (PTSD)) examination in October 2009.  At that time, he stated that his depression was the result of two specific stressors that occurred in service: that a friend (SGT K.) was killed in a 1980 missile explosion and that he saw a shooting while stationed in Germany.  The Board notes that he asserted these same stressors-as well as a third-at least as far back as March 2001, several years before he filed his September 2009 claim; also, in the month prior he reported PTSD symptoms related to in-service events.  In May 2001, he reported that he had experienced an unspecified traumatic event, with resulting symptoms.  No development has been undertaken to confirm the reported stressors or evaluate the Veteran for PTSD.  

The Board further notes that medical evidence in the record suggests that the Veteran's current psychiatric disability stems from his drug and alcohol use, which has been considered willful misconduct prohibiting the grant of service connection for such disability.  However, "where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3).  No development has been undertaken to determine whether the Veteran's drug and alcohol use may have originated as the result of "self-medicating" for psychiatric disability related to in-service events.

Under Clemons, a Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As the Veteran has reported that his psychiatric disability is the result of stressor events in service (suggesting a claim for PTSD), the RO must attempt to confirm the Veteran's claimed stressors-and, if confirmed, provide a VA examination-before readjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure for the record corroborating information regarding the Veteran's alleged stressor events in service:  the death of his friend, SGT K., in a missile explosion at Little Rock Air Force Base in 1980, witnessing one German soldier killing another (while he was stationed in Germany), and being in a group in Wyoming that killed an antelope with a military-issued machine gun.   

2.  If and only if the above directive results in new, relevant information added to the record (e.g., a stressor is corroborated), the AOJ should arrange for an appropriate examination of the Veteran to obtain a clinical opinion as to whether it is at least as likely as not (a 50% or better probability) that the Veteran has any acquired psychiatric disability, to include PTSD and depression (and, if so, whether his alcohol/drug abuse is secondary to such disaiblity), causally related to active service (any verified stressor).  The AOJ should advise the examiner as to what specific stressor events in service have been corroborated.

The Veteran's entire claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.

Additionally, if a diagnosed psychiatric disability is due to more than one cause, one of which is more likely than not related to service, the examiner should specify whether the effects of any in-service injury can be separated from the effects of any postservice injuries.  The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



